Citation Nr: 1413998	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-40 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for residuals of a right hand injury.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in September 2010, the Veteran submitted a VA Form 9 substantive appeal which stated that he wished to appeal all issues on the August 17, 2010 statement of the case.  The Veteran was issued two separate statements of the case dated August 17, 2010.  The Board therefore favorably construes this as an intent to perfect an appeal as to all issues listed on both August 2010 statements of the case.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA electronic claims file contains a February 2014 Appellate Brief relevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for prostate cancer and diabetes mellitus.  He asserts that he is entitled to a presumption of entitlement to service connection for these diseases because he was exposed to Agent Orange while stationed in Okinawa, Japan, where his duties included stripping and repairing vehicles that had been in Vietnam.  The Veteran's DD Form 214 lists his specialty as field artillery repairman.

The Veteran's private medical records reflect that he been diagnosed with diabetes mellitus and prostate cancer.  The diabetes appears to have been detected when he was undergoing treatment for prostate cancer.  It is not clear from the record that it continued after treatment.  Further investigation is indicated.

While the record demonstrates that Veteran did not serve in the Republic of Vietnam and is not entitled to the presumption of exposure to herbicides on that basis, the Veteran nonetheless contends that he was exposed to herbicides in service.  In order to fulfill the duty to assist, the RO/AMC should make an attempt to obtain any records, such as personnel records and U.S. Army records from the Okinawa base, in an attempt to verify the Veteran's assertions that he was required to maintain and strip vehicles which had been exposed to Agent Orange as part of his primary duties.  Subsequently, if the AMC/RO determines that the Veteran was exposed to Agent Orange during service, a medical examination and opinion are necessary to decide the claims.

The Veteran also asserts that he has residuals of a right hand injury, a right shoulder disability, and a right wrist disability caused in service when his right hand was caught in a drive shaft.  The Veteran's service treatment records indicate that he was treated for a laceration to a finger that was caught in a drive shaft in August 1969.

As the record indicates that the Veteran did experience an in-service injury to his right upper extremity, and he has asserted that residuals from this injury have continued to cause symptoms and disability today, the issues must be remanded in order to obtain an examination and medical opinion.

The record also indicates that the Veteran receives medical treatment at the Oklahoma City VA Medical Center and the Lawton/Ft. Sill Community-Based Outpatient Clinic.  All outstanding VA treatment records since December 2009 must be acquired and associated with the claims file before further readjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant treatment records from the Oklahoma City VA Medical Center and the Lawton/Ft. Sill Community-Based Outpatient Clinic since December 2009.  Document all actions taken and responses received.

2.  The RO/AMC should contact any appropriate records repositories in an attempt to obtain all additional service personnel records of the Veteran, as well as any records from the U.S. Army base in Okinawa, Japan regarding repairs and maintenance performed on vehicles transported from Vietnam from February 1968 to January 1970.  Attempts should be made to verify that damaged vehicles from Vietnam were sent to Japan for repair.  The efforts made to verify this action should be documented.  If no additional records are available, this fact should be documented in the claims file.  If it is determined that vehicles were not sent to Japan, that should be documented.

3.  Following the above, the RO/AMC should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to Agent Orange in service. 

4.  If and only if, the RO/AMC determines that the record verifies exposure to Agent Orange during service, the Veteran should be scheduled for an appropriate VA examination to determine the nature of his diabetes mellitus (to include if it is chronic) and prostate cancer, and whether any currently diagnosed disabilities are etiologically related to service, including herbicide exposure (Agent Orange).  The claims folder, including any electronic records, must be made available to the examiner for review and all indicated testing should be completed.

5.  Arrange for the Veteran to undergo a VA examination performed by a qualified examiner to determine the Veteran's current diagnoses pertaining to right shoulder, wrist, hand, and fingers and their likely etiology.  The entire claims file, including any electronic records, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify all current diagnoses of the right shoulder, wrist, hand, or finders, and state whether it is at least as likely as not (i.e., probability of 50 percent) that any such disorder had its onset during the Veteran's active duty or is otherwise related to any event or injury incurred in active duty service, including due to the Veteran's August 1969 right hand injury.  The examiner must discuss the Veteran's lay statements, including his assertion that the his entire right hand was caught and injured in the drive shaft, but only his finger was treated and recorded in the service treatment records.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claims.  38 C.F.R. § 3.655.

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

8.  After completing the requested actions, the RO/AMC should readjudicate the claims in light of all pertinent evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


